Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,277,249 B2 in view of the well-known practice of implementing a method with an apparatus, and in view of Chapter 12 “Turbo and LDPC Codes for Digital Video Broadcasting” by Valenti et al. (on IDS), and further in view of Hocevar, U.S. Patent 7,581,159 B2 (on IDS).
Referring to claim 1:
Claim 1 of U.S. Patent No. 10,277,249 B2 discloses a method for channel encoding in a communication system using low-density parity check (LDPC) codes having different codeword lengths and a parity check matrix by performing at least one of shortening or puncturing.  However, claim 1 of U.S. Patent No. 10,277,249 B2 does not explicitly disclose an apparatus for channel encoding in a communication system using low-density parity check (LDPC) codes having different codeword lengths and a parity check matrix by performing at least one of shortening or puncturing, the apparatus comprising at least one processor configured to perform the operations of claim 1.  The Examiner takes Official Notice that it is well-known in the art of computer systems to implement a method with a processor configured to perform the method.
It would have been obvious to one of ordinary skill at the time of the invention to implement the method of claim 1 of U.S. Patent no. 10,277,249 B2 using an apparatus comprising at least one processor.  A person of ordinary skill in the art would have been motivated to make the modification because the apparatus puts into practice the method and gives it real-world applicability.
Claim 1 of U.S. Patent No. 10,277,249 B2 additionally does not explicitly disclose encoding input bits using a Bose-Chaudhuri-Hocquenghem (BCH) code.  On page 310, Valenti et al. disclose that the DVB-S2 standard uses a serial concatenation of two binary linear codes: an outer BCH code and an inner low density parity check (LDPC) code.  It would have been obvious to one of ordinary skill at the time of the invention to include the LDPC codes having different codeword lengths of claim 1 of U.S. Patent No. 10,277,249 B2 into the DVB-S2 system of Valenti et al.  A person of ordinary skill in the art would have been motivated to make the modification because LDPC codes are used in DVB-S2 to increase capacity over DVB-S by 30%.  Further, the codeword length of DVB-S2 is punctured for code rates higher than r=1/3 (see Valenti et al.: section 12.1.1, page 304).  And when a BCH code is concatenated with an LPDC code, the BCH code cannot be shortened.  Claim 1 of U.S. Patent No. 10,277,249 B2 enables the codeword length to be punctured to accommodate different code rates as shown in Table 12.1 of Valenti et al.
Claim 1 of U.S. Patent No. 10,277,249 B2 discloses shortening one or more bits of the encoded input bits according to a number of bit groups to be shortened and an order among a plurality of orders according to which the bit groups are shortened (determining a number of bit groups to be shortened, shortening one or more bits according to the determined number of bit groups and an order among a plurality of orders according to which the bit groups are shortened).
Claim 1 of U.S. Patent No. 10,277,249 B2 discloses wherein the number of bit groups to be shortened is based on a number of bits to be shortened which is based on a number of the encoded input bits (determining a number of bits to be shortened based on a number of input bits; determining a number of bit groups to be shortened, based on the determined number of bits to be shortened)
Claim 1 of U.S. Patent No. 10,277,249 B2 discloses encoding information bits including the encoded input bits and the shortened one or more bits, using an LDPC code to generate parity bits (LDPC-encoding information bits generated from the input bits based on the shortened one or more bits—LDPC by definition is a linear error correcting code and is defined by a sparse parity-check matrix--LDPC code to generate parity bits). 
Claim 1 of U.S. Patent No. 10,277,249 B2 discloses puncturing one or more bits in the LDPC-encoded information bits. And on page 304, Valenti et al. disclose puncturing parity bits.  However, neither Claim 1 of U.S. Patent No. 10,277,249 B2 nor Valenti et al. explicitly disclose puncturing one or more bits in the parity bits based on a puncturing parameter among puncturing parameters.  In col. 4, lines 23-25, Hocevar discloses that puncturing may be constrained to the parity bits of the systematic code word; however, information bits may also be punctured if desired.  Further, in col. 12, lines 32-35 and 48-51, Hocevar discloses that desired code word length is selected from among the available code word lengths and the desired code rate is selected from among the available code rates.  To produce the code word length and code rate selected (puncturing parameter among puncturing parameters), length-reduction techniques (puncturing) are then applied to one of the subset of code word lengths.  It would have been obvious to one of ordinary skill at the time of the invention to include the puncturing process of Hocevar into the combination of claim 1 of U.S. Patent No. 10,277,249 B2 and Valenti et al.  A person of ordinary skill in the art would have been motivated to make the modification because similar to Valenti et al., Hocevar discloses that puncturing can be performed on parity bits.  Further, by using different parameters to puncture the code word, increased code rates, such as those disclosed by Valenti et al. on page 304, can be used for transmission (see Hocevar: col. 4, lines 25-29).  
Claim 1 of U.S. Patent No. 10,277,249 B2 discloses a method comprising transmitting a signal that is generated from the encoded information bits based on the punctured one or more bits (transmitting a signal that is generated from the LDPC-encoded information bits based on the punctured one or more bits).  However, claim 1 of U.S. Patent No. 10,277,249 B2 does not explicitly disclose a transmitter configured to transmit a signal.  The Examiner takes Official Notice that in the art of communications it is well-known to use a transmitter to transmit a signal.  It would have been obvious to one of ordinary skill at the time of the invention to include a transmitter into the combination  of claim 1 of U.S. Patent no. 10,277,249 B2, Valenti et al., and Hocevar.  A person of ordinary skill in the art would have been motivated to make the modification because claim 1 of U.S. Patent no. 10,277,249 B2 discloses a method of transmitting and a transmitter would be used to put into practice the transmitting function.  This gives the method real-world applicability.
Claim 1 of U.S. Patent No. 10,277,249 B2 discloses wherein the plurality of orders are based on the puncturing parameters and include a first order and a second order that is different from the first order (wherein the plurality of orders are based on puncturing parameters and include a first order and a second order that is different from the first order). 
Referring to claim 3, claim 3 of U.S. Patent No. 10,277,249 B2 anticipates claim 3 of the instant application.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,043,967 B2 in view of the well-known practice of implementing a method with an apparatus. 
Referring to claim 1 of the instant application, claim 1 of U.S. Patent No. 11,043,967 B2, discloses a method comprising all of the operations performed by the limitations of claim 1 of the instant application.  However, claim 1 of U.S. Patent No. 11,043,967 B2 does not explicitly disclose an apparatus for channel encoding comprising: at least one processor and a transmitter.  The Examiner takes Official Notice that it is well-known in the art of communications to use an apparatus for channel encoding comprising at least one processor and a transmitter.  It would have been obvious to one of ordinary skill at the time of the invention to implement the method of claim 1 of U.S. Patent No. 11,043,967 B2 using an apparatus for channel encoding comprising at least one processor and a transmitter.  A person of ordinary skill in the art would have been motivated to make the modification because an apparatus puts into practice the method of claim 1 of U.S. Patent No. 11,043,967 B2 and gives the method real-world applicability.
Referring to claims 2 and 3 of the instant application, claims 2 and 3 of U.S. Patent No. 11,043,967 B2 anticipated claims 2 and 3 of the instant application.
Referring to claim 4 of the instant application, claim 4 of U.S. Patent No. 11,043,967 B2, discloses a method comprising all of the operations performed by the limitations of claim 4 of the instant application.  However, claim 4 of U.S. Patent No. 11,043,967 B2 does not explicitly disclose an apparatus for channel decoding comprising a receiver and at least one processor.  The Examiner takes Official Notice that it is well-known in the art of communications to use an apparatus for channel decoding comprising a receiver and at least one processor.  It would have been obvious to one of ordinary skill at the time of the invention to implement the method of claim 4 of U.S. Patent No. 11,043,967 B2 using an apparatus for channel decoding comprising a receiver and at least one processor.  A person of ordinary skill in the art would have been motivated to make the modification because an apparatus puts into practice the method of claim 4 of U.S. Patent No. 11,043,967 B2 and gives the method real-world applicability.
Referring to claims 5 and 6 of the instant application, claims 5 and 6 of U.S. Patent No. 11,043,967 B2 anticipated claims 2 and 3 of the instant application.
Allowable Subject Matter
Claims 1-6 would be allowable if the rejection on the ground of nonstatutory double patenting, set forth in this Office action, was overcome.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to claim 1, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, at least one processor configured to shorten one or more bits of the encoded input bits according to a number of bit groups to be shortened and an order among a plurality of orders according to which the bit groups are shortened, wherein the plurality of orders correspond to puncturing parameters and include a first order and a second order that is different from the first order.
With respect to claim 4, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, an apparatus comprising: a receiver configured to receive, from a transmitter, a signal that is generated from encoded bits, wherein the encoded information bits are generated by encoding, using an LDPC code to generate parity bits, information bits including encoded input bits using a Bose-Chaudhuri-Hocquenghem (BCH) code and shortened one or more bits, wherein the one or more bits are shortened according to a number of bit groups to be shortened and an order among a plurality of orders according to which the bit groups are shortened, wherein the plurality of orders correspond to puncturing parameters and include a first order and a second order that is different from the first order; and at least one processor configured to decode data in the received signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113